First




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 30, 2014

                                      No. 04-13-00531-CV

                                        Roger L. LOTT,
                                           Appellant

                                                v.

                                         FIRST BANK,
                                            Appellee

                  From the County Court At Law No. 10, Bexar County, Texas
                                   Trial Court No. 372518
                        Honorable David J. Rodriguez, Judge Presiding

                                         ORDER
        Appellant Roger L. Lott’s brief was originally due October 18, 2013. After multiple
extensions of time, Lott filed a pro se brief on January 8, 2014. The court concluded the brief
flagrantly violated Rule 38.1 of the Texas Rules of Appellate Procedure, and on January 13,
2014, we ordered the brief redrawn so as to correct the specified deficiencies. We ordered the
redrawn brief filed by January 28, 2014, and notified appellant that his failure to comply with the
order could result in the appeal being dismissed.

        Lott has not filed a redrawn brief. Instead, on January 28, attorney Michael R. Beliveau
entered an appearance as counsel for Lott and moved for a fourteen day extension of time to file
the brief.

        We grant the motion and order appellant’s redrawn brief filed by February 11, 2014.
The court will not entertain any further motions for extensions of time. If an appellant’s
brief complying with the Texas Rules of Appellate Procedure and correcting the deficiencies
identified in our January 13, 2014 order is not filed by the date ordered, we will dismiss the
appeal for want of prosecution. See Tex. R. App. P. 38.8(a); see id. R. 38.9(a).



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of January, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court